  Case 18-31413                   Doc 19      Filed 06/27/19 Entered 06/27/19 08:42:15          Desc Main
                                                 Document Page 1 of 1
      FILED & JUDGMENT ENTERED
                Steven T. Salata




              June 27 2019


          Clerk, U.S. Bankruptcy Court
         Western District of North Carolina




                                           UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF NORTH CAROLINA
                                                  CHARLOTTE DIVISION

IN RE:
          Delores Katherine Dunfee                                     Chapter 13
                                                                       CASE NO:     18-31413
          SSN#: XXX-XX-3746
                                                                       Related Document #: 16
                                                        ORDER

ON 06/25/2019, AFTER NOTICE, THIS MATTER CAME ON FOR CONSIDERATION WITHOUT
PROTEST UPON:

Motion to Modify Plan to include the priority claim of NC Department of Revenue for $4 ,922.99
- Trustee Claim #8 and to pay all claims as required by the order of confirmation and
applicable law

   AND, THIS COURT FINDS that:

The above-referenced claim(s) was scheduled for a lesser amount. The plan is not sufficient to pay all
claims as required by the order of confirmation and applicable law.

    IT IS, THEREFORE, ORDERED that:

Plan payments are changed to $1,175.00 per month.

MOTION is GRANTED.

This Order has been signed electronically,                 Laura T. Beyer
pursuant to administrative order of the Court.
                                                           UNITED STATES BANKRUPTCY COURT JUDGE
Effective as of date of entry.
